Citation Nr: 0714709	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-01 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a heart disorder, 
status post-myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1957 to 
May 1962 and from July 1974 to July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.

The Board observes that the veteran's representative 
submitted a written statement in May 2005 indicating that the 
veteran no longer wanted a Board hearing.  As such, his 
request for a Central Office Board hearing is considered 
withdrawn.  38 C.F.R. § 20.702(e).


FINDING OF FACT

A heart disorder, status post-myocardial infarction, 
manifested during the veteran's active duty service.


CONCLUSION OF LAW

A heart disorder, status post-myocardial infarction, was 
incurred during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, such as cardiovascular disease, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

The veteran contends that he is entitled to service 
connection for a heart disorder because the evidence of 
record demonstrates that he had a myocardial infarction (MI) 
during service.  After careful review of the record, the 
Board agrees with the veteran, and as such, finds that he is 
entitled to service connection for a heart disorder, status 
post-MI.

As an initial matter, the Board observes that the veteran's 
service medical records are absent any complaints or 
treatment for cardiovascular problems.  However, he was noted 
as having an abnormal electrocardiogram (ECG) in May 2000; no 
cardiac diagnosis was made.  An April 2001 chest X-ray report 
indicates that the veteran's heart was not enlarged and that 
there is no evidence of an acute cardiopulmonary abnormality.  
Finally, the veteran's July 2001 separation examination notes 
his cardiovascular system as clinically normal.  

The veteran underwent VA examination shortly after service 
separation in August 2001.  The examiner noted that he had 
mild elevation of blood pressure per the veteran's history as 
well as on examination.  A stress test was performed in 
September 2001 in conjunction with this VA examination, and 
the results of this test revealed a fixed perfusion defect of 
the inferior wall consistent with a non-Q wave MI of 
undeterminant age.  Diagnoses provided include hypertension 
and an old MI of undeterminant age.  The Board notes that the 
veteran is already service-connected for hypertension.

Additional post-service medical records continue to reference 
the September 2001 stress test results.  The veteran 
presented with complaints of chest pain in December 2001.  
The chest X-ray showed evidence of an enlarged heart; 
however, there was again no evidence of an acute 
cardiopulmonary disease.  The diagnosis provided is unstable 
angina.  A January 2003 VA examination report notes that the 
veteran demonstrates no evidence of coronary artery disease; 
however, his ECG shows evidence of diastolic dysfunction.  At 
this time, he is noted to be asymptomatic.  The veteran was 
examined by a private cardiologist, Dr. Chandel, in December 
2004.  Dr. Chandel's examination report confirms the original 
August 2001 diagnosis of likely non-Q wave MI.  The veteran's 
current cardiac status is considered stable.  

The Board notes that none of the veteran's medical records 
are able to pinpoint the date of his MI.  A January 2005 
letter from the veteran's physician, Dr. McCreary, notes that 
the veteran described a March 2000 incident in which he felt 
as though he had indigestion radiating through to his 
interscapular region for approximately two days.  After this 
incident, the veteran indicated that he felt fatigued and had 
a decreased exercise tolerance.  Dr. McCreary offers an 
opinion that this March 2000 incident may have been the date 
of the veteran's non-Q wave MI.  Regardless, Dr. McCreary 
felt that the veteran's MI certainly occurred prior to 
service separation in July 2001.  

In the present case, the veteran was diagnosed as being 
status-post MI in August 2001, one month after service 
separation.  And although the VA examiner could not determine 
the age of the veteran's MI, the Board observes that the 
veteran's second period of active duty service was from July 
1974 to July 2001.  Thus, it appears likely that this cardiac 
incident occurred during service.  This conclusion is 
supported by the veteran's service medical records from this 
period which mention a cardiovascular abnormality in May 
2000.  Moreover, at least one medical record of evidence 
offers a competent medical opinion that his MI occurred 
during service, and such opinion is accompanied by a 
reasonable explanation.  Under such circumstances, the Board 
is satisfied that the medical evidence of record 
overwhelmingly indicates that the veteran's MI occurred 
during service.

With evidence of a MI during service, the Board finds that 
the veteran is entitled to service connection for a heart 
disorder, status post-MI.  As such, the veteran's appeal is 
granted.


ORDER

Entitlement to service connection for a heart disorder, 
status post-myocardial infarction is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


